DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1- 56 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 28 – 31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soni (US20100165878).


As to claim 1, Soni discloses a module for managing communication among instrumentation and control devices associated with a system, the module comprising a network bridging interface (NBI) configured (Fig. 2. With para. 0022)  to: interconnect a plurality of network buses associated with the system (Fig. 2, and busses connecting devices such as X, Y, and N); 
monitor messages propagating along at least one of the network buses, the messages pertaining to a status of the system or a component, a connected network device, or an environment thereof, or pertaining to control of a component or a connected network device of the system (Fig. 2, with module 211doing said, para. 0031); 
identify network devices connected to the network buses based on the monitored messages (Fig. 4, and steps 407, and 408, para. 0044); 
determine whether to allow or block transmission of a monitored message from a first network bus of the plurality to a second network bus of the plurality based on user settings, the first network bus supporting a first communication protocol, (Fig. 3, and paras. 0033- 0035) the second network bus supporting a second communication protocol, the user settings pertaining to at least one of (i) the monitored message, (ii) an identified network device associated with the monitored message, and (iii) a combination thereof (Fig. 3, and the plurality of user actions such as control, restrict access, paras. 0033 – 0035); 
and allow or block transmission of the monitored message according to the determining, thereby managing communication among devices associated with the system (Fig. 3, and para. 0031).  

As to claim 28, Soni discloses a method of managing communication among instrumentation and control devices associated with a system, (Fig. 2, and para. 0022) the method comprising configuring a network bridging interface (NBI) to: interconnect a plurality of network buses associated with the system (Fig. 2, with module 211doing said, para. 0031); 
monitor messages propagating along at least one of the network buses, the messages pertaining to a status of the system or a component, a connected network device, or an environment thereof, or pertaining to control of a component or a connected network device of the system; identify network devices connected to the network buses based on the monitored messages (Fig. 4, and steps 407, and 408, para. 0044); 
determine whether to allow or block transmission of a monitored message from a first network bus of the plurality to a second network bus of the plurality based on user settings, the first network bus supporting a first communication protocol, the second network bus supporting a second communication protocol, the user settings pertaining to at least one of (i) the monitored message, (ii) an identified network device associated with the monitored message, and (iii) a combination thereof (Fig. 3, and the plurality of user actions such as control, restrict access, paras. 0033 – 0035); 
and allow or block transmission of the monitored message according to the determining, thereby managing communication among devices associated with the system (Fig. 3, and para. 0031).  

As to claims 2, and 29, Soni discloses the module wherein the system is at least one of a watercraft vessel, an industrial apparatus, and an agricultural apparatus (paras. 0026, and para. 0027). 
 
As to claims 3, and 30, Soni discloses the module further including a network router integrated with the NBI and configured to interconnect the plurality of network buses via a bridging interface that is a wired interface, a wireless interface, or a combination thereof (Fig. 2, with router 221, paras. 0027, 0028).  

As to claims 4, and 31, Soni discloses the module wherein the bridging interface is Ethernet (para. 0024). 

As to claims 7, and 34, Soni discloses the module wherein the first communication protocol is a given protocol, and the second communication protocol is the same given protocol (para. 0027).  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Soni in view of Tsirkin (US20190068491).

As to claims 5, and 32, Soni does not explicitly discloses the module wherein the bridging interface is WiFi.  
Tsirkin teaches in Fig. 1 the module wherein the bridging interface is WiFi.  
(para. 0016). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network functionality (para. 0002).

As to claims 6, and 33, Tsirkin discloses the module wherein the network router is configured to establish a virtual network bus by enabling communication between network devices wirelessly connected to at least one gateway associated with the router (Fig. 2, step 201, and para. 0031).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network functionality (para. 0002).

Claims 8 -11, 13, 15, 35-38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Soni in view of Tsirkin and in further view of Neber (US11129237).

As to claims 8, 11, 13, 35,38, and 40, Soni as modified by Tsirkin does not explicitly disclose the module wherein the given protocol is defined by National Marine Electronics Association (NMEA) 2000, or by another controller-area network (CAN)- bus-based network standard, or by NMEA OneNet.  
Neber teaches in Fig. 2 wherein the given protocol is defined by National Marine Electronics Association (NMEA) 2000, or by another controller-area network (CAN)- bus-based network standard, or by NMEA OneNet (COL. 7, lines 25-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network types (COL.1, lines 35-60).

As to claims 9, and 36, Tsirkin discloses the module wherein the first network bus is connected to the second network bus via a wireless interface (para. 0016). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network functionality (para. 0002).
  
As to claims 10, and 37, Tsirkin discloses the module wherein the first network bus is connected to the second network bus via an Ethernet wired interface (para. 0016).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network functionality (para. 0002).

As to claims 15, and 42, Neber discloses the module wherein a connected network device associated with the at least one network bus is at least one of a weather-monitoring device, a sonar device, a radar device, and a global-positioning system (GPS) device (COL. 7, lines 25 – 50). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network types (COL.1, lines 35-60).
	
 Claims 12, 14, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Soni in view of Tsirkin and in further view of Neber and in further view of Jere et al (US20170006421) hereinafter Jerez.

As to claims 12, and 39, Soni as modified by Tsirkin/Neber does not explicitly disclose wherein the alternate protocol is defined by at least one of NMEA 0183 and Society of Automotive Engineers (SAE) J1939. 
Jerez teaches wherein the alternate protocol is defined by at least one of NMEA 0183 and Society of Automotive Engineers (SAE) J1939 (para. 0174). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network types of Jerez to the existing system to expand the spectrum of networks and devices to couple onto busses (para. 0005).

As to claims 14, and 41, Jerez discloses the module further comprising a serial interface supporting a communication protocol defined by NMEA 0183, the serial interface connected to the at least one network bus via the NBI (para. 0174).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add additional network types of Jerez to the existing system to expand the spectrum of networks and devices to couple onto busses (para. 0005).

 Claims 16-27, and 43-56 are rejected under 35 U.S.C. 103 as being unpatentable over Soni in view Wang et al (US20210227000) hereinafter Wang.

As to claims 16, and 43, Soni does not explicitly disclose the module further comprising a connected device interface (CDI) including terminal blocks, the terminal blocks including terminals configured to electrically connect to one or more terminal devices associated with the system, the CDI being connected to the NBI internally to the module. 
Wang teaches connected device interface (CDI) including terminal blocks, the terminal blocks including terminals configured to electrically connect to one or more terminal devices associated with the system, the CDI being connected to the NBI internally to the module (Fig.7, and para. 0063). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 17, and 44, Wang discloses the module of wherein the one or more terminal devices associated with the system include at least one of a thermocouple temperature sensor, a relay controller, and a run detector (Fig.12, and paras. 0097).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 18, and 45, Wang discloses the module wherein the CDI includes a programmable device interface (PDI) configured to connect a selected electrically interconnecting circuit to a terminal of the terminal blocks, the interconnecting circuit selected based on a characteristic of a terminal device being connected to the terminal of the CDI (Fig.12, and para. 0101).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 19, and 46, Wang discloses the module wherein the terminal device being connected to the terminal is at least one of a voltage signal generating device, a current loop sensor, a thermistor temperature sensor, a thermocouple, a resistive sender, a switch, and a relay (Fig. 12, and paras. 0102-0104).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 20, and 47, Wang discloses the module wherein the NBI is further configured to obtain measured data from a connected terminal device of the CDI, and to construct a data message according to the first or the second communication protocol, the data message containing a representation of the measured data (Fig. 12, and paras. 0097- 0099).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 21, and 48, Wang discloses the module wherein an element or a structure of the data message is based on a function of the connected terminal device within a context of the system (Fig. 12, and para. 0099). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 22, and 49, Wang discloses the module wherein the NBI is configured to transmit the data message to a selected network device connected to the first or the second network bus, the transmitted data propagating along a network bus of the first and second network buses to which the selected network device is connected (Fig. 12, with the plurality of sensors on a plurality of busses, such as 71, and 72, para. 0098).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 23, and 50, Wang discloses the module wherein the NBI is configured to obtain an operation message from a connected network device, to convert the operation message to an operation signal, and to relay the operation signal to the CDI, the CDI being configured to transmit the operation signal to a connected terminal device of the CDI (Fig. 12, and para. 0099).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 24,and 51, Wang discloses  the module further comprising a user interface configured to enable a user to inspect and configure connected network devices of the NBI and connected terminal devices of the CDI, monitor messages propagating along the network buses and specify user settings pertaining to allowing or blocking transmission thereof, and specify a type and a function of a terminal device being connected to a terminal of the PDI, the type influencing a selection of an electrically interconnecting circuit to connect to the terminal, the function influencing a selection of a message or a plurality of messages regarding the terminal device for the NBI to make available for transmission towards the first or the second network bus (Fig. 12, and para. 0107).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 25, and 52, Wang discloses the module wherein the user interface is configured to allow a user to specify characteristics defining an alert, the characteristics including a threshold of a device associated with the module that, if crossed, automatically triggers an alert action based on a status of at least one characteristic of the characteristics defining the alert (Fig. 12, and paras. 0108, 0109).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claims 26, and 53, Wang discloses the module wherein the characteristics defining an alert include at least one of a parameter group number (PGN) value variable, a calculated variable, and a timer variable (Fig. 12, and para. 0110). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).
 
As to claims 27, and 54, Wang discloses the module wherein the alert action includes at least one of displaying the alert, or a representation thereof, in the user interface, generating a message to report an alert message to a display device, and generating a message to control a binary device (Fig. 14, and para. 0112).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claim 55, Wang discloses a switching interface for interconnecting one or more terminal devices to a common device, the switching interface comprising: a connected device interface (CDI) including terminal blocks, the terminal blocks including terminals configured to electrically connect to one or more terminal devices (Fig. 11, and para. 0086);
 the CDI further including a programmable device interface (PDI) configured to connect a selected electrically interconnecting circuit to a terminal of the terminal blocks, the interconnecting circuit selected based on a characteristic of a terminal device being connected to the terminal of the CDI (Fig. 11, with a plurality of busses that would be controller by processor, para. 0086).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

As to claim 56, Wang discloses a method of interconnecting one or more terminal devices to a common device, the method comprising: configuring terminals of a terminal block of a connected device interface (CDI) to electrically connect to one or more terminal devices (Fig. 11, and para. 0086); 
and configuring a programmable device interface (PDI) of the CDI to connect a selected electrically interconnecting circuit to a terminal of the terminal blocks, the interconnecting circuit selected based on a characteristic of a terminal device being connected to the terminal of the CDI (Fig. 11, and para. 0086). ).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Soni add an audio/sensor capable additional network functionality without additional investment (para. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US202000336386, and US10476514, among others teach the management of a plurality of different bus protocols in a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184